On Rehearing.
In this ease the court, after having heard the application for a rehearing, decided to reject it, save as to the amount of the judgment, which will be fixed at $1,500, instead of $2,500.
The law and the evidence being with plaintiff, the application for a rehearing is refused. The judgment prior to this refusal was amended.
It is now ordered that plaintiff do have judgment against defendant for $1,500, with interest thereon as previously decreed, instead of, as heretofore, $2,500.
After amendment, rehearing refused.